DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Deferral of Examination 37 CFR 1.103(d)
The deferral of examination for a period of 36 months expired on 9/23/2022.  Therefore, the present application is now being taking up for action.

Response to Preliminary Amendment
	In response to applicant’s preliminary amendment received on 2/21/2020, all requested changes to the specification and claims have been entered.  Claims 1-20 were previously pending.  Claims 21-40 have been added.  Claims 1-20 have been cancelled.  Claims 21-40 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-26, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0325848 to Rai et al. (“Rai”).

Regarding claim 21, Rai discloses computing system, comprising: 
a non-transitory computer-readable medium; at least one processing circuit configured, when spatial structure data describing object structure is stored in the non-transitory computer-readable medium (paragraph 116), to: 
access the spatial structure data for the object structure (Fig. 3A; Fig. 16, element 203; paragraphs 43 and 44, wherein the 3D model corresponds to a spatial structure data); 
identify, from the spatial structure data, a plurality of vertices that describe a contour of the object structure (Fig. 3A; Fig. 16; paragraphs 35, 43 and 44, wherein each slice from the 3D model is defined by a plurality of vertices that describe a contour of the object and those vertices are identified for the process of identifying corners); and 
identify convex corners associated with the object structure based on the plurality of vertices (Fig. 16, element 212; paragraphs 43 and 44, wherein convex corners are identified based on the angle between vertices).

Regarding claim 22, Rai discloses the computing system of claim 21, wherein the at least one processing circuit is further configured, when the spatial structure data is stored in the non-transitory computer- readable medium, to perform object recognition according to the convex corners (Fig. 16, element 212; paragraphs 40-44, wherein sharp corners correspond to objects recognized according to the convex corners identified).

Regarding claim 23, Rai discloses the computing system of claim 21, wherein the at least one processing circuit is further configured, when the spatial structure data is stored in the non-transitory computer- readable medium and the spatial structure data has depth information indicative of a plurality of layers for the object structure, to extract, from the spatial structure data, a portion of the spatial structure data representative of a layer of the plurality of layers for the object structure, wherein the contour that is identified is a contour of the layer (Fig. 1 and paragraphs 06 and 43, wherein each 3D model, corresponding to a spatial structure, has depth information in the form of a plurality of 2D slices/layers and wherein the contour/boundary is extracted from the 2D slice/layer).

Regarding claim 24, Rai discloses the computing system of claim 21, wherein the spatial structure data includes a point cloud that identifies a set of points which represent respective locations on one or more surfaces of the object structure (Fig. 1; Fig. 3a, 3b, 3c; paragraph 35, wherein each 2D slice comprises a set of points representing locations on the surface and plurality of 2D slices make up the 3D point cloud model corresponding to the spatial structure data).

Regarding claim 25, Rai discloses the computing system of claim 24, wherein the at least one processing circuit is configured to identify the plurality of vertices that describe the contour of the object structure by: identifying a plurality of line segments that form straight edges for the set of points, and identifying the plurality of vertices as endpoints of the line segments (Fig. 3a; paragraphs 35, 43, wherein the contour/boundary is made up of a plurality of line segments forming straight edges for the set of points, wherein endpoints correspond to vertices, which are identified for processing the identification of corners).

Regarding claim 26, Rai discloses the computing system of claim 24, wherein the at least one processing circuit is configured to identify the plurality of vertices that describe the contour by: 
identifying a plurality of edge points from among the set of points, wherein the edge points represent points that are on a periphery of the set of points; determining a plurality of lines that fit through the plurality of edge points; and identifying, as the plurality of vertices, intersection points at which the plurality of lines intersect (Fig. 3a; paragraphs 35, 43, wherein the contour/boundary is made up of a plurality of edge points connected by a plurality of lines making up the plurality of vertices, which are identified for processing the identification of corners).

Regarding claim 35, Rai discloses the computing system of claim 21, wherein the at least one processing circuit is further configured to control robot interaction with the object structure according to the convex corners (paragraph 116, wherein a 3D printer/robot is controlled according to the convex sharp corners identified).

Regarding claim 36, Rai discloses the computing system of claim 21, wherein the at least one processing circuit is configured to perform object recognition by determining, based on the convex corners, how to map the spatial structure data, which describes the object structure, to features in a template that also describes the object structure (Fig. 16; paragraphs 40-44 and 57-60, wherein sharp convex corners are recognized and it is determined how to map the corners of the slice in the 3D model to features in rounded template describing the object).  

Regarding claim 37, Rai discloses the computing system of claim 21, wherein the at least one processing circuit is further configured to perform the object recognition by modifying a detection hypothesis according to the convex corners (Fig. 16; paragraphs 40-44 and 57-60, wherein sharp convex corners are recognized and modified by a rounding hypothesis).  

Regarding claims 38 and 40, please refer to the rejection of claim 21 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14 and 16-20 of U.S. Patent No. 10,614,340. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 21-34 and 36-40 in the present application are found as obvious variants in the limitations of claims 1-5, 7-14 and 16-20 of U.S. Patent No. 10,614,340.  For example, all the limitations of claims 21-23 of the present application are found in the limitations of claim 1 of USPN 10,614,340.  Claims 24-27 of the present application correspond to claims 2-5 of USPN 10,614,340.  Claims 28-30 of the present application correspond to claims 7-9 of USPN 10,614,340.  Claim 31 of the present application corresponds to claims 10 and 11 of USPN 10,614,340.  Claims 32-34 of the present application correspond to claims 12-14 of USPN 10,614,340.  Claims 36-40 of the present application correspond to claims 16-20 of USPN 10,614,340.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,614,340 in view of US 2021/0325848 to Rai et al. (“Rai”).

Regarding claim 35, Claim 1 of USPN 10614340 discloses the computing system of claim 21.
USPN 10614340 does not disclose expressly wherein the at least one processing circuit is further configured to control robot interaction with the object structure according to the convex corners.
Rai discloses a computing system, comprising: 
a non-transitory computer-readable medium; at least one processing circuit configured, when spatial structure data describing object structure is stored in the non-transitory computer-readable medium (paragraph 116), to: 
access the spatial structure data for the object structure (Fig. 3A; Fig. 16, element 203; paragraphs 43 and 44, wherein the 3D model corresponds to a spatial structure data); 
identify, from the spatial structure data, a plurality of vertices that describe a contour of the object structure (Fig. 3A; Fig. 16; paragraphs 35, 43 and 44, wherein each slice from the 3D model is defined by a plurality of vertices that describe a contour of the object and those vertices are identified for the process of identifying corners); and 
identify convex corners associated with the object structure based on the plurality of vertices (Fig. 16, element 212; paragraphs 43 and 44, wherein convex corners are identified based on the angle between vertices);
wherein the at least one processing circuit is further configured to control robot interaction with the object structure according to the convex corners (paragraph 116, wherein a 3D printer/robot is controlled according to the convex sharp corners identified).
USPN 10614340 & Rai are combinable because they are from the same art of identifying convex corners.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of controlling robot interaction with an object structure according to a convex corner, as taught by Rai, into the system disclosed by USPN 10614340.
The suggestion/motivation for doing so would have been to provide rounded corners allowing for adequate manufacture of a product (Rai, paragraph 40).
Therefore, it would have been obvious to combine USPN 10614340 with Rai to obtain the invention as specified in claim 35.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665